 

Exhibit 10.7

*** text ommitted and filed seperately

confidential treatment requested

under 17 c.f.r.§§200.80(b)(4) and 240.24b-2

rgn-137 LICENSE Agreement

 

This License Agreement (this “Agreement” or this “License Agreement”) is
effective as of March 7, 2014 (the “Effective Date”) by and between RegeneRx
Biopharmaceuticals, Inc., a company organized and existing under the laws of the
state of Delaware, with offices at 15245 Shady Grove Road, Suite 470, Rockville,
Maryland, U.S.A. (hereinafter “Licensor”), and Digital Aria Co., Ltd. with
offices at 22nd FL, Parkview Tower, 248 Jungjail-ro, Bundang-gu, Seongnam-si,
Gyeonggi-do 463-863, Republic of Korea (hereinafter “Licensee”), each a “Party”
and, collectively, the “Parties.”

 

Recitals

 

WHEREAS, Licensor is engaged in the business of developing biopharmaceutical
products, including the clinical development of a drug candidate referred to as
RGN-137 which utilizes Tβ4 (as defined herein) as the biologically active
ingredient;

 

WHEREAS, Licensee is engaged in the business of developing, marketing,
manufacturing, and distributing biopharmaceutical products;

 

WHEREAS, Licensee wishes to obtain the rights to develop, manufacture finished
product and commercialize the Licensed Product in the Field, in the Territory
(as each such term is defined herein); and

 

WHEREAS, Licensor and Licensee wish to specify certain terms relating to the
manufacture and supply of the Licensed Product and/or the API (as defined
herein).

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

Section 1. Definitions

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

“Affiliate” shall mean, with respect to a Person, any Person that Controls, is
Controlled by or is under common Control with such first Person. For purposes of
this definition only, “Control” means (a) to possess, directly or indirectly,
the power to direct the management or policies of a Person, whether through
ownership of voting securities, or by contract relating to voting rights or
corporate governance, or (b) to own, directly or indirectly, at least fifty
percent (50%) of the outstanding voting securities or other ownership interest
of such Person.

 

“Agreement” shall have the meaning given such term in the preamble.

 

“API” shall mean Tβ4 in the form of an active ingredient to be utilized as a
component in the Licensed Product.

 

“Challenge” shall have the meaning given such term in Section 8.8(b).

 

“Change of Control” shall mean, with respect to a Party, the occurrence of any
of the following:

 

(a) any consolidation, merger, recapitalization or reorganization of a Party
with or into any Third Party, or any other corporate reorganization involving a
Third Party (“Merger”), as long as the stockholders of such Party immediately
prior to the Merger own less than fifty percent (50%) of the surviving entity’s
voting power immediately after the Merger;

 

1 | Page

 

 

(b) a change in the beneficial ownership of more than fifty percent (50%) of the
voting securities of any Party (whether in a single transaction or series of
related transactions) where, immediately after giving effect to such change, the
legal or beneficial owner of more than fifty percent (50%) of the voting
securities of such Party is a Third Party.

 

(c) the sale, transfer, lease, license or other disposition to a Third Party of
all or substantially all of a Party’s assets, to which this Agreement relates,
in one or a series of related transactions.

 

“Commercialization Plan” shall have the meaning given such term in Section 4.1.

 

“Commercially Diligent Efforts” shall mean, with respect to the development and
commercialization by Licensee of at least one Licensed Product, the level of
efforts and resources generally used by similarly situated pharmaceutical
companies marketing compounds or products throughout the Territory (including
internally developed, acquired and in-licensed compounds or products) with
similar commercial potential at a similar stage in their lifecycle (assuming
continuing development of such product).

 

“Confidential Information” shall mean any and all information, data, results,
Inventions, trade secrets, techniques, material, or compositions of matter of
any type or kind, including without limitation all Know-How and all other
scientific, pre-clinical, clinical, regulatory, manufacturing, marketing,
personnel, financial, legal and commercial information or data, whether
communicated in writing, orally or by any other method, that a Party treats or
identifies as confidential and, in each case, is disclosed by one Party to the
other Party under this Agreement.

 

“Control”, “Controls” and “Controlled” shall mean, with respect to a particular
item of information or intellectual property right, that the applicable Party or
any Affiliate of such Party owns or has a license to such item or right and has
the ability to grant to the other Party access to and a license or sublicense
(as applicable) under such item or rights as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party
existing as of the Effective Date or thereafter.

 

“Development Plan” shall have the meaning given such term in Section 3.1.

 

“Disclosing Party” shall have the meaning given such term in Section 9.1.

 

“Distributor” shall mean any Third Party appointed by Licensee to distribute,
market and sell Licensed Product purchased from Licensee or any of its
Affiliates (regardless of whether such Third Party has the right or obligation
to provide packaging or labeling services with respect to such Licensed
Product).

 

“Effective Date” shall have the meaning given such term in the preamble.

 

“FDA” shall mean the United States Food and Drug Administration or any successor
U.S. governmental agency performing similar functions.

 

“Field” shall mean the treatment of all human dermal diseases and conditions in
the Territory using Tβ4 in any formulation delivered topically to the dermis,
provided, however, that “Field” shall not include any use of the Licensed
Product incorporated into the form of any type of cosmetic or food product.

 

2 | Page *** Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

“First Commercial Sale” shall mean the initial sale of Licensed Product by or on
behalf of Licensee, its Affiliates, Sublicensees or Distributors in exchange for
cash or some equivalent to which value can be assigned for the purpose of
determining Net Sales in the Territory following Regulatory Approval of the
Licensed Product in the Territory. For clarity, First Commercial Sale shall not
include transfers of Licensed Product at below cost by or on behalf of Licensee,
its Affiliates, Sublicensees or Distributors in connection with compassionate
use, emergency use, treatment INDs, or the like authorized by the FDA or any
corresponding Governmental Authorities in the Territory.

 

“GAAP” shall mean, in the case of the Licensor, Generally Accepted Accounting
Principles recognized in the United States, and in the case of the Licensee,
Generally Accepted Accounting Principles recognized in the Republic of Korea.

 

“Generic or Branded Generic” shall mean a drug product containing the same
active ingredients as Licensed Products and is subject to the regulations of the
governments of countries where they are dispensed and is comparable to
brand/reference listed drug product in dosage form, strength, route of
administration, quality and performance characteristics, and intended use.

 

“GCP” shall mean the then current good clinical practices as defined in U.S.
Regulations 21 C.F.R. §§ 50, 54, 56, 312 and 314, the International Conference
of Harmonization (ICH) E6 “Good Clinical Practice: Consolidated Guidance,” and
in any successor regulation or any official guidance documents issued by a
Governmental Authority.

 

“GLP” shall mean the then current good laboratory practice standards as defined
by the FDA pursuant to 21 C.F.R. Part 58, and in any successor regulation or any
official guidance documents issued by a Governmental Authority.

 

“GMP” shall mean the then current good manufacturing practices as defined by the
FDA pursuant to 21 C.F.R. §§ 210 and 211 and in any successor regulation or any
official guidance documents issued by a Governmental Authority.

 

“Governmental Action” shall have the meaning given such term in Section 13.2(b).

 

“Governmental Authority” shall mean: (i) any national, federal, provincial,
state, municipal or other governmental body in any jurisdiction in the Territory
or elsewhere, (ii) any international or multi-lateral body, (iii) any
subdivision, ministry, department, secretariat, bureau, agency, commission,
board, instrumentality or authority of any of the foregoing governments or
bodies, (iv) any quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for any of the foregoing governments
or bodies, or (v) any international, multi-lateral, or multi-national judicial,
quasi-judicial, arbitration or administrative court, grand jury, tribunal,
commission, board or panel, in each case having jurisdiction over the
jurisdiction in the Territory.

 

“ICC Rules” shall have the meaning given such term in Section 14.8(c).

 

“IND” shall mean an investigational new drug application filed with the FDA.

 

“Indemnified Party” shall have the meaning given such term in Section 11.3.

 

“Indemnifying Party” shall have the meaning given such term in Section 11.3.

 

3 | Page *** Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

“Intellectual Property” shall mean any Inventions, Patents, patent rights,
utility models, copyrights, trade secrets, Trademarks, service marks, Know-How,
technical information and all other intellectual property rights.

 

“Invention” shall mean any process, method, use, composition of matter, article
of manufacture, discovery, finding or invention, whether or not patentable.

 

“Joint Development Committee” shall have the meaning given such term in
Section 3.4.

 

“Joint Inventions” shall have the meaning given such term in Section 8.2(c).

 

“Know-How” shall mean all tangible and intangible (i) techniques, technology,
practices, trade secrets, methods, knowledge, know-how, skill, experience, test
data and results (including pharmacological, toxicological and clinical test
data and results), analytical and quality control data, results or descriptions,
software and algorithms, and (ii) compounds, compositions of matter, and
physical, biological or chemical material.

 

“Laws” shall mean (i) all constitutions, treaties, laws, statutes, codes,
ordinances, guidance, orders, decrees, rules, regulations, and municipal
by-laws, whether domestic or international, anywhere in the Territory or as may
otherwise be agreed in writing between the Parties, (ii) all judgments, orders,
writs, injunctions, decisions, rulings, decrees and awards of any Governmental
Authority, and (iii) all policies, practices and guidelines of any Governmental
Authority.

 

“Licensed Know-How” shall mean Know-How owned or Controlled by Licensor that
exists as of the Effective Date or at any time thereafter during the Term, in
each case that is necessary or useful for the development, registration,
manufacture, promotion, marketing, distribution, or sale of the Licensed Product
in the Field in the Territory.

 

“Licensed Patents” shall mean the Patents owned or Controlled by Licensor as of
the Effective Date (as listed in Exhibit A hereto), to the extent that such
Patents disclose or claim the Licensed Product as well as any future Patents
owned or Controlled by Licensor or its Affiliates during the Term, to the extent
that such future Patents disclose or claim the Licensed Product.

 

“Licensed Product” shall mean the Licensor’s drug candidate referred to as
RGN-137 that utilizes Tβ4 as at least one of the biologically active ingredients
and/or improvements thereto developed or acquired by or on behalf of Licensor
for the Field in the Territory, in each case to the extent such improvements are
owned or Controlled by Licensor. The term “Licensed Product” shall include both
clinical and commercial applications of any such product.

 

“Licensee” shall have the meaning given such term in the preamble.

 

“Licensee Inventions” shall have the meaning given such term in Section 8.2(a).

 

“Licensee Product Data” shall have the meaning given such term in
Section 13.3(b)(i).

 

“Licensor” shall have the meaning given such term in the preamble.

 

“Licensor Inventions” shall have the meaning given such term in Section 8.2(b).

 

“Losses” shall have the meaning given such term in Section 11.1.

 

4 | Page *** Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

“Marketing Approval” shall mean all approvals, licenses, registrations, or
authorizations of a Regulatory Authority in any jurisdiction of the Territory
necessary for the manufacture, use, storage, marketing, importation or sale of
the Licensed Product in such jurisdiction.

 

“Marketing Year” shall mean the period commencing on the date of the first
Marketing Approval in any country in the Territory and ending on December 31 of
the same year. Thereafter, and for the duration of this Agreement, each
subsequent Marketing Year will correspond to a calendar year period (i.e., from
January 1 to December 31).

 

“Net Sales” shall mean the gross receipts for sales made by Licensee, its
Affiliates, Sublicensees and Distributors of the Licensed Product to other
independent buyer(s) in bona fide arm’s length transactions, less the following
deductions with respect to such sale, to the extent applicable to the Licensed
Product and to the extent actually allowed and taken: (i) quantity and/or cash
discounts actually allowed or taken to the extent customary; (ii) customs,
duties, excise taxes, if any, directly related to the sale of the Licensed
Product and actually paid; (iii) amounts allowed by reason of rejections and
return of goods; (iv) Third-Party rebates related to the sale of the Licensed
Product; and (v) import tax, value-added tax and other similar sales taxes
related to the sale of the Licensed Product, all to the extent in accordance
with GAAP as consistently applied across all products of Licensee. No deductions
shall be made for commissions paid to individuals, whether with independent
sales agencies or regularly employed by Licensee, its Affiliates, Sublicensees
or Distributors, and on its payroll, or for the cost of collections. On sales
made in other than in arm’s length transaction, the value of Net Sales
attributed to such a transaction shall be that which would have been received in
an arm’s length transaction, based on sales of like quantity and quality
products on or about the time of such transaction.

 

“Panel” shall have the meaning given such term in Section 14.8(c)(i).

 

“Parties” and “Party” shall have the meanings given such terms in the preamble.

 

“Patents” shall mean any and all patents and/or patent applications, and any
patents issuing on such patent applications, as well as any continuations,
divisions, reissues and re-examinations of any of the foregoing.

 

“Person” shall mean an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

 

“PHS” shall mean the National Institutes of Health, the Centers for Disease
Control, and/or the FDA, agencies of the United States Public Health Service
within the Department of Health and Human Services.

 

“PHS License” shall mean the Patent License Agreement, dated as of February 6,
2001, between PHS and Licensor, attached hereto as Exhibit B.

 

“Product Liability Claim” shall mean any Third Party proceedings involving any
actual or alleged death or bodily injury arising out of or resulting from the
use of the Licensed Product sold by Licensee or its Sublicensees.

 

“Prohibited List” shall mean (a) the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://www.oig.hhs.gov);
(b) the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov); and (c) the
FDA Debarment List (available through the Internet at
http://www.fda.gov/ora/compliance_ref/debar/).

 

5 | Page *** Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

“Prosecute” shall have the meaning given such term in Section 8.5(a).

 

“Receiving Party” shall have the meaning given such term in Section 9.1.

 

“Regulatory Approval” shall mean any and all approvals (including, to the extent
necessary, pricing approvals), licenses, registrations or authorizations of any
Governmental Authority, necessary for the promotion, development (including
without limitation the conduct of clinical trials), marketing, distribution,
manufacture, sale or importation of a Licensed Product.

 

“Regulatory Authority” shall mean any applicable Governmental Authority in any
jurisdiction in the Territory from which Regulatory Approval is required to be
obtained.

 

“Regulatory Laws” shall mean all applicable Laws governing (i) marketing
approval or clearance, import, export, testing, investigation, development,
manufacture, packaging, labeling, handling, storage, distribution, installation,
servicing, marketing, or sale, (ii) recordkeeping and reporting obligations,
(iii) recalls, or (iv) similar regulatory matters, with respect to the Licensed
Product.

 

“Relevant Period” shall mean the period starting from the Effective Date and
ending on (i) the expiration of the last-to-expire valid and applicable Licensed
Patent within the Territory or (ii) the fifteenth (15th) anniversary of the
First Commercial Sale of the Licensed Product in the Territory, whichever is
later.

 

“RGN-259 Agreement” shall mean that certain RGN-259 License Agreement dated as
of even date herewith and executed concurrently herewith between the Parties.

 

“Royalty Term” shall mean the period commencing on the First Commercial Sale and
ending at the expiration of or the effective date of termination of this
Agreement.

 

“Sublicensee” shall mean any Affiliate or Third Party to whom Licensee
sublicenses any rights as permitted by Section 2.1(d).

 

“Tβ4” shall mean the 43 amino acid peptide commonly referred to as Thymosin Beta
4.

 

“Territory” shall mean the United States of America.

 

“Third Party” shall mean any Person other than Licensor, Licensee, and
Affiliates of either Party.

 

“Trademark” shall mean any trademark, trade dress, brand mark, trade name, brand
name, logo, business symbol or other similar indicia of origin.

 

“Valid Claim” shall mean a claim of an issued and unexpired Licensed Patent,
that has not been revoked or held unenforceable or invalid by a decision of a
court or other Governmental Authority of competent jurisdiction, and that is not
appealable or has not been appealed within the time allowed for appeal, and that
has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination, disclaimer or otherwise.

 

6 | Page *** Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

Section 2. License Grant and Other Rights

 

2.1           License Grants to Licensee

 

(a)          Non-Exclusive License to Use to Develop. Subject to the terms of
this Agreement, Licensor hereby grants to Licensee a non-exclusive, irrevocable
(except as otherwise provided for in this Agreement and in the PHS License),
royalty-free license to use the Licensed Patents and the Licensed Know-How to
develop the Licensed Product in the Field in the Territory.

 

(b)          Exclusive License to Make and Sell. Subject to the terms of this
Agreement, Licensor hereby grants to Licensee an exclusive irrevocable (except
as otherwise provided for in this Agreement and in the PHS License)
royalty-bearing license to use the Licensed Patents and the Licensed Know-How to
manufacture, offer to sell, sell and import the Licensed Product in the Field in
the Territory.

 

(c)          Early Termination of License. Subject to the terms of this
Agreement, the License granted to Licensee in the Territory shall terminate if
Licensee does not initiate and begin enrollment of patients in at least one
Phase 2 dermal clinical trial within the Territory within three (3) years from
the execution date of this Agreement. In such a case, this Agreement shall be
automatically terminated.

 

(d)        Sublicensing.

 

(i)          Licensee shall be entitled to sublicense any or all of the rights
granted to Licensee pursuant to Sections 2.1(a) and 2.1(b) to any of its
Affiliates or Third Party upon thirty (30) days’ prior written notice to
Licensor (subject to Licensor’s approval, which approval shall not be
unreasonably withheld), which notice shall include the identity of such
Affiliate or Third Party.

 

(ii)         All sublicenses granted to Affiliates or Third Parties pursuant to
Section above 2.1(d)(i) shall be subject to all terms, conditions, obligations
and covenants of this Agreement and all applicable provisions of the PHS
License. No sublicense shall relieve Licensee of any of its obligations
hereunder.

 

(e)        No Further Licenses. Except for the licenses granted to Licensee
pursuant to Sections 2.1(a) and 2.1(b) no further rights or licenses are granted
to Licensee in or under this Agreement, whether expressly or by implication.

 

(f)        Licensor’s Retained Rights. Notwithstanding the rights granted to
Licensee in Sections 2.1(a) and 2.1(b) and without limiting the generality of
Section 2.1(g), Licensor retains the rights to:

 

(i)          conduct or have conducted clinical trials and other studies
involving the Licensed Product in the Territory for the generation of data in
support of regulatory submissions to the Regulatory Authorities outside the
Territory; or

 

(ii)         conduct activities in the Territory with respect to the
manufacture, formulation and processing of the Licensed Product for use and
commercialization outside the Territory.

 

(g)        Negative Covenant. Licensee covenants that it will not, and it will
not permit any of its Affiliates to, use or practice any Licensed Patents and
Licensed Know-How outside the scope of the license granted to it under Sections
2.1(a) and 2.1(b) above.

 

7 | Page *** Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

2.2           Transfer of Licensed Know-How. Upon the reasonable request of
Licensee and at no cost to Licensee, Licensor shall promptly provide Licensee
with such tangible embodiments of the Licensed Know-How as are in Licensor’s
possession or control so as to permit Licensee to enjoy the licenses granted to
it pursuant to Sections 2.1(a) and 2.1(b).

 

2.3           Use of Affiliates. At Licensor’s option, any of Licensor’s rights
under this Agreement may be exercised by any Affiliate of Licensor. Further, at
Licensor’s option, any of Licensor’s obligations under this Agreement may be
performed by any Affiliate of Licensor, and such obligations will be deemed
satisfied upon performance by such Affiliate. For the avoidance of doubt,
nothing contained in this Article 2.3 shall relieve Licensee of any of its
obligations hereunder unless fully performed by its Affiliate.

 

2.4           PHS Reserved Rights. Notwithstanding anything contained in
Section 2.1 to the contrary, Licensee:

 

(a)          acknowledges that PHS has retained certain rights and interests in
the Licensed Patents pursuant to the PHS License;

 

(b)          agrees that the provisions of the PHS License contained in
Exhibit C shall be binding on Licensee and its successors as if Licensee or its
successors were the licensee under the PHS License; and

 

(c)          shall assist Licensor in complying with Licensor’s obligations
under the PHS License.

 

Section 3. Development

 

3.1           Development Plan.

 

(a)          Initial Development Plan. Licensee shall carry out all development
activities with respect to the Licensed Product in the Territory in accordance
with a development plan as agreed upon in writing by the Parties (the
“Development Plan”).

 

(b)          Development Activities. For purposes of this Agreement, development
activities shall mean all activities that are reasonably required to obtain
Regulatory Approval of the Licensed Product in the Territory, including without
limitation toxicology, in vitro testing, in vivo testing, in silico testing,
stability testing, statistical analysis and report writing, packaging and
regulatory affairs, preclinical studies and clinical trials.

 

3.2           Content of Development Plans. The Development Plan (as amended
after the Effective Date) shall include, to the extent applicable, (i) the
identity of the Licensed Product to be developed, (ii) a description of the
overall program of development for such Licensed Product through Regulatory
Approval in the Territory, (iii) a description of the development activities
including preclinical studies, pharmacology, toxicology, formulation, clinical
pharmacology studies, clinical studies and regulatory plans and other key
elements necessary to obtain Regulatory Approval for the Licensed Product, (iv)
specific plans and protocols for clinical studies, including Licensee’s good
faith forecast of the quantity of clinical supplies of API that Licensee will
require, (v) a schedule for all such activities, and (vi) specific tentative
deadlines for meeting specified regulatory milestones.

 

8 | Page *** Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

3.3           Updates and Amendments to the Development Plan. The Parties shall
amend the Development Plan at least once every twelve (12) months to expand and
refine the description of the activities specified in the initial Development
Plan or other then current Development Plan and to add other development
activities, and the anticipated schedule and budgets for all such activities.
Such amended Development Plan shall become effective only upon the approval of
the Joint Development Committee. If the Parties fail to update the Development
Plan as required by this Section 3.3 the most recently approved Development Plan
shall continue in effect until such time as an amended Development Plan becomes
effective.

 

3.4           Joint Development Committee. Within ninety (90) days from the
Effective Date, the Parties shall establish a joint development committee (the
“Joint Development Committee”) to coordinate and oversee the development of the
Licensed Product in the Territory.

 

(a)          Composition of the Joint Development Committee. The Joint
Development Committee shall be comprised of an equal number of representatives
from each Party, initially consisting of four persons (two persons from each
Party), each of whom has relevant experience and skill appropriate for service
on the Joint Development Committee, such as heads of clinical, manufacturing,
and commercial development. The Parties may establish and later change the
number of representatives that each Party has on the Joint Development
Committee, as long as an equal number of representatives from each Party is
maintained (unless such Party desires to have fewer representatives). Each Party
may change any of its representatives on the Joint Development Committee at any
time upon notice to the other Party.

 

(b)          Decisions of the Joint Development Committee. Except as otherwise
provided in this Agreement, in the event that the Joint Development Committee
cannot reach a decision in any matter properly before it, Licensee shall have
final decision-making authority with respect to such matter, including approval
and amendments of the Development Plan; provided, however, that any such matter
under dispute shall first be referred to the Parties’ respective Presidents or
chief executive officers, for attempted resolution by good faith negotiations
within fourteen (14) days; further provided, that any final decision made by
Licensee shall (i) be consistent with the terms of this Agreement (including
Licensee’s diligence obligations hereunder); (ii) not materially affect the
rights and obligations of Licensor under this Agreement without Licensor’s
consent; (iii) not materially affect the development, manufacture or
commercialization of the Licensed Products outside the Field and/or outside the
Territory, as reasonably determined by Licensor.

 

(c)          Activities of the Joint Development Committee. The Joint
Development Committee shall be responsible for establishing and approving the
Development Plan.

 

(d)          Meetings of the Joint Development Committee. The Joint Development
Committee shall hold its first meeting within ninety (90) days after the
Effective Date and shall meet thereafter on a schedule and at locations mutually
determined by the Parties. The Joint Development Committee will convene at least
monthly by teleconference and periodically in person either in Korea or in the
U.S. to discuss and agree on the development of the Licensed Products in the
Territory and share information relating thereto. Ad hoc meetings of the Joint
Development Committee may be called by either Party upon reasonable advance
notice to the other. Subject to the Parties’ mutual agreement, regular and ad
hoc meetings may be face-to-face or by teleconference or videoconference.

 

(e)          Joint Development Committee Expenses. Each Party shall bear the
expense of the participation of its representatives on the Joint Development
Committee and in Joint Development Committee meetings.

 

9 | Page *** Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

3.5           Clinical Trials. Licensee shall be responsible for conducting or
having conducted all clinical trials of the Licensed Product in the Territory
and for paying all fees, costs and other expenses associated therewith.

 

3.6           Regulatory Approvals. Licensee shall be responsible for obtaining
and maintaining all Regulatory Approvals necessary to conduct such clinical
trials and for paying all fees, costs and other expenses associated therewith.

 

3.7           Licensor’s Cooperation. As reasonably requested by Licensee,
Licensor shall cooperate with and assist Licensee in obtaining any Regulatory
Approvals necessary to conduct clinical trials and commercialization of the
Licensed Product in the Territory. In connection therewith, Licensor shall
provide Licensee upon request with copies of any regulatory materials and/or
data as are reasonably necessary for these purposes.

 

3.8           Clinical Supply of Licensed Product.

 

(a)          Clinical Supply. Licensor shall supply Licensee with up to a
combined total of fifty (50) grams free of charge of the API as required by
Licensee in order to conduct development activities in accordance with the
Development Plan hereunder and the Development Plan as defined in the RGN-259
Agreement, including clinical trials of the Licensed Product hereunder and as
defined therein.

 

(b)          Clinical Supply Costs. Subject to the other provisions hereof,
Licensor shall supply API for clinical trials required by Licensee over and
above the fifty (50) grams as provided in Section 3.8(a), at Licensor’s cost
plus fifteen percent (15%). In all cases, Licensee shall be responsible for the
cost of formulating, filling and finishing Licensed Product in accordance with
applicable Laws in the relevant jurisdiction.

 

3.9           Diligence. Notwithstanding anything specified in any Development
Plan, Licensee shall at all times exert no less than Commercially Diligent
Efforts to develop the Licensed Product in the Territory, including seeking
Regulatory Approval and Marketing Approval of the Licensed Product in the
Territory. Licensee shall require any Affiliates, Sublicensees, and/or Third
Parties it uses to develop the Licensed Product to use such efforts on
Licensee's behalf.

 

Section 4. Commercialization of Licensed Product

 

4.1           Commercialization Plan.

 

(a)          Initial Commercialization Plan. Licensee shall provide Licensor
with the plan for commercialization of the Licensed Product in the Territory
(the “Commercialization Plan”) and carry out all commercialization activities
with respect to the Licensed Product in the Territory. The initial
Commercialization Plan shall be provided to Licensor within ninety (90) days
from the expected First Commercial Sale date within the Territory.

 

(b)          Commercialization Activities. For purposes of this Agreement,
commercialization activities shall mean all appropriate activities undertaken
before and after Regulatory Approval relating specifically to the marketing,
sale and distribution of the Licensed Product in the Territory, including,
without limitation, (i) sales force detailing, advertising, education, planning,
marketing, sales force training and distribution, (ii) scientific and medical
affairs, and (iii) pricing and related terms for the Licensed Product.

 

10 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

4.2           Content of Commercialization Plan.

 

(a)          Description of Activities. The Commercialization Plan (as amended,
if needed) shall include a reasonable description of the activities that
Licensee shall undertake in order to market the Licensed Product in the
Territory, including, but not limited to, (i) media marketing plans, promotional
activities and similar matters, including detailed budgets, and (ii) the
identity of intended major Distributors and Sublicensees, if any.

 

(b)          Net Sales Targets. The Parties acknowledge that, as of the
Effective Date, specific Net Sales targets in any Marketing Year are difficult
to determine. The Commercialization Plan shall specific a broad range of Net
Sales targets that will be refined and updated in amendments to the
Commercialization Plan as the Licensed Product in the Territory approaches
Regulatory Approval.

 

4.3           Amendments to the Commercialization Plan. The Parties shall amend
the Commercialization Plan at least once every twelve (12) months after the
First Commercial Sale to refine the description of the activities specified in
the initial Commercialization Plan and any subsequently amended
Commercialization Plan, and to add other commercialization activities, to update
the anticipated schedule and budgets for all such activities, and to update the
Net Sales targets. Such amended Commercialization Plan shall comply with the
provisions of Section 4.2. If the Parties fail to update the Commercialization
Plan as required by this Section 4.3, the most recently approved
Commercialization Plan shall continue in effect until such time as an amended
Commercialization Plan becomes effective pursuant to this Section 4.3.

 

4.4           Diligence. Licensee shall at all times exert no less than
Commercially Diligent Efforts to promote, market and distribute at least one
Licensed Product in the Territory. Licensee shall require any Affiliates,
Sublicensees, Distributors, and/or other Third Parties it uses to promote,
market and distribute the Licensed Product to use such efforts on Licensee's
behalf.

 

4.5           Notification of Benchmarks and Milestones. Licensee shall report
in writing to Licensor the date of the First Commercial Sale in the Territory
and the achievement of any milestone specified in this Agreement within ten (10)
days of such occurrences.

 

Section 5. Manufacture and Supply of Licensed Product

 

5.1           Supply Terms. Licensee shall purchase all of its commercial
requirements of API from Licensor at a cost plus price to be discussed and
agreed upon by the Parties, subject to Licensor’s ability to deliver required
amounts of API pursuant to the terms of a commercial supply agreement to be
negotiated by the Parties. Upon reasonable request by Licensee, Licensor shall
provide Licensee with data supporting its calculation of cost in reasonable
details. Licensee shall be entitled to manufacture or source API from suppliers
of its choice, only if Licensor is unable or unwilling to provide API according
to the terms herein. In such a case, Licensor shall promptly identify and
introduce to Licensee one or more alternative sources of API which together
shall possess adequate capacity to supply such required amount of API to
Licensee.

 

5.2           Manufacturing License. Licensor hereby grants to Licensee the
rights under the Licensed Patents and Licensed Know-How as may be necessary in
order for Licensee to manufacture or have manufactured by an Affiliate or by a
Third Party the API, pursuant to Section 5.1 and the Licensed Product in the
Territory for the sole purpose of exercising the licenses granted to Licensee
pursuant to Sections 2.1(a) and 2.1(b).

 

11 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

Section 6. Royalties, License Fees and Equity Investments

 

6.1           Royalties.

 

(a)          During the Royalty Term, on a semi-annual basis, Licensee shall pay
Licensor royalties equal to [***] and [***] percent [***] % of aggregate annual
Net Sales. Each such payment shall be due and payable no later than sixty (60)
days after the end of the semi-annual period ending on December 31st and June
30th, in which the applicable Net Sales were made. In case any Generic/Branded
Generic of any Licensed Product by any Third Party becomes commercially
available in the Territory without a direct or indirect agreement with the
Licensee, its Affiliates or their Sublicensees or Distributors and such
Generic/Branded Generic taken in the aggregate have according to IMS or similar
data source a market share (in terms of unit quantity) in the Territory of at
least 30% (thirty percent), then the royalties’ rate applicable and payable by
Licensee on the Net Sales in the Territory will be reduced by fifty percent
(50%).

 

(b)          If it is necessary for Licensee to obtain a license from a Third
Party under any Patent in the Territory in order to use, make, or sell a
Licensed Product and Licensee obtains such a license, Licensee may deduct, from
the royalty payment that would otherwise have been due pursuant to Section
6.1(a) with respect to Net Sales of the applicable Licensed Product in the
Territory in a particular applicable semi-annual period an amount equal to fifty
percent (50%) of the royalties paid by Licensee to such Third Party pursuant to
such license on account of the sale of such Licensed Product in the Territory
during such applicable semi-annual period.

 

6.2           License Fee and Equity Investment.

 

(a)          On February 10, 2014, Licensee paid Licensor US$150,000 as a
license fee ($50,000 of which is to be allocated to this RGN-137 License)
pursuant to the terms set forth in the Binding Term Sheet that was executed
between the Parties on February 7, 2014, the receipt of which is hereby
acknowledged by Licensor.

 

(b)          Licensee shall purchase US$1.35 million of Licensor common stock by
March 28, 2014 at a price of US$0.12 per share.

 

(c)          Licensee shall purchase US$1.0 million of Licensor common stock by
August 31, 2014 at a price of US$0.12 per share.

 

(d)          A failure of Licensee to make payments pursuant to Sections 6.2(a)
and 6.2(c) by the deadlines set forth herein shall constitute a breach of
material obligation under Section 13.1(a) and give Licensor the right to
terminate this Agreement as provided in Section 13. For the avoidance of doubt,
the equity investments provided in this Section 6.2 refer to the same equity
investments provided in the Section 6.2 of the RGN-259 Agreement.

 

6.3           Equity Investment Option. Licensor hereby grants Licensee an
option to purchase 5.5 million shares of Licensor common stock in a single
tranche at a price of US$0.15 per share, at any time during the period
commencing on the date hereof and expiring on January 31, 2015. Upon exercise of
the option, Licensee shall immediately pay the entire sum due. For the avoidance
of doubt, the equity investment option provided in this Section 6.3 refers to
the same equity investment option provided in the Section 6.3 of the RGN-259
Agreement.

 



12 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

6.4           Commercial Milestone Payments.

  

(a)          Licensee shall promptly pay to Licensor a non-refundable sum of
US$[***] upon the First Commercial Sale of Licensed Product in the Territory.

 

(b)          Licensee shall promptly pay to Licensor a non-refundable sum of US
$[***] million upon obtaining US $[***] million of aggregate, cumulative
commercial Net Sales of Licensed Product in the Territory (one time only), and
Licensee shall pay to Licensor such US $[***] million in three equal
installments of US $[***] million per year for three (3) consecutive years with
the first payment due by the thirtieth (30th) day from obtaining the Net Sales
defined hereunder and the two (2) subsequent payments due on the first and
second anniversary of such first due date.

 

6.5           Royalty Reports. Licensee shall furnish to Licensor on each of
March 1 and September 1 of each calendar year during the Royalty Term, a
complete, detailed and accurate written report for the preceding six month
period from the prior report showing (i) the gross amount of sales, on an
item-by-item basis, of Licensed Products by Licensee, Sublicensees and
Distributors to independent buyers (whether an end-user, wholesaler or
otherwise) in bona fide arm’s length transactions; (ii) the adjustments
resulting from the deductions in the definition of “Net Sales; (iii) total Net
Sales and (iv) the conversion into United States Dollars, pursuant to
Section 6.7, of any such Net Sales made in another currency; and (v) the
calculation of royalties due.

 

6.6           Manner of Payments. All payments due Licensor under this Agreement
shall be payable in United States Dollars by wire transfer of immediately
available funds to such bank account(s) as Licensor shall designate, or by such
other method as Licensor may reasonably designate.

 

6.7           Exchange Rate. When converting any amount in another currency into
United States Dollars, Licensee shall use an exchange rate equal to New York
foreign exchange rate quoted in the Wall Street Journal on the business day that
is five (5) days prior to the date a payment under this Agreement is due.

 

6.8           Interest on Late Payments. Any payment not paid within thirty (30)
calendar days from the date such payment is due under this Agreement shall be
subject to interest from and including the date such payment is due through and
including the date such payment is actually made at an annual rate equal to the
sum of two percent (2%) plus the annual prime rate of interest quoted in the
Money Rates Section of the Wall Street Journal calculated daily on the basis of
a 365-day year, or, if such rate is not available for any reason, similar
reputable data source, or, if lower, the highest rate permitted under applicable
law. The payment of such interest shall not limit Licensor from exercising any
other rights it may have as a consequence of the lateness of any payment.

 

6.9           Records; Audit Rights.

 

(a)          Records. Licensee shall maintain, and shall require its Affiliates,
Sublicensees and Distributors to maintain, during the Term and for a period of
five (5) years thereafter, complete, detailed and accurate books and records in
connection with the sale of Licensed Product as necessary to allow the accurate
determination of any and all financial and accounting information relevant to
either Party’s payment obligations hereunder, including without limitation as
necessary for the calculation of the royalties due to Licensor hereunder.

 

13 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

(b)        Audit Rights.

 

(i)          Licensor or its representative shall have the right to annually
audit Licensee’s, its Affiliates’, its Sublicensees’ and its Distributors’
records as set forth in this Section 6.99. Licensee shall permit Licensor or its
representative to have access during normal business hours to such records of
Licensee, its Affiliates and its Sublicensees as may be reasonably necessary to
verify the accuracy of the royalty reports hereunder for any Marketing Year
ending not more than five (5) years prior to the date of such request. Annual
audits can take place no more often than once per each calendar year. Notice of
Licensor’s intent to conduct an audit must be provided within thirty (30) days
of the later of: (i) Licensor’s receipt of the periodic royalty report
reflecting full yearly sales of Licensed Product or (ii) Licensee’s filing of
its official report in accordance with the Korean Stock Exchange regulations.
Except as otherwise provided in Section 6.9(b)(ii), Licensor shall be
responsible for its own costs and expenses relating to any audit conducted under
this Section 6.9(b)(i). Licensee shall cause its Affiliates and Sublicensees to
agree to make their records available for audit by Licensor or its
representative as set forth in this Section 6.9.

 

(ii)         If any audit conducted by Licensor or its representative shows an
underpayment of royalties to Licensor, Licensee shall remit to Licensor the
amount of such underpayment within thirty (30) days after its receipt of
Licensor’s request therefor. If an underpayment in royalties exceeds five
percent (5%) of the total amount owed for the period then being audited,
Licensee shall be responsible, and promptly shall reimburse Licensor, for
Licensor’s reasonable out-of-pocket costs for conducting the audit. If any audit
conducted by Licensor or its representative shows an overpayment of royalties to
Licensor, such overpayment shall be refunded to Licensee promptly.

 

(c)          Confidentiality. Licensor shall treat all financial information of
Licensee, its Affiliates, Sublicensees and Distributors that Licensor reviews in
connection with any audit conducted under this Section 6.9 as Confidential
Information of Licensee subject to the provisions of Section 9 of this
Agreement.

 

Section 7. Regulatory Matters

 

7.1           Regulatory Approvals. Licensee shall have the sole authority and
responsibility to obtain in its own name and maintain any Regulatory Approvals
and Marketing Approvals with respect to the Licensed Product in the Territory.
Licensor shall, promptly after the Effective Date, provide Licensee with a copy
of any relevant data related to the Licensed Product owned by Licensor that have
been filed with the FDA. Subject to the prevailing applicable Regulatory Law in
the Territory, Licensor shall retain the sole right, but not the obligation, to
be designated as the sponsor of any and all clinical trials of Licensed Product
conducted by Licensee. Irrespective of the exercise of such rights, Licensee
shall at all times be responsible for ensuring that any and all clinical trials
are conducted in compliance with all applicable Regulatory Laws and other
requirements of any Regulatory Authority in the Territory, and all Regulatory
Laws and other requirements of any Governmental Authority (including any
promulgated by the FDA) that would be applicable if such clinical trials were
sponsored under Licensor’s IND or otherwise subject to the jurisdiction of the
FDA.

 

7.2           Contact with Governmental Authorities. Subject to the other
provisions of this Section 7.2, Licensee shall be solely responsible for
responding to all inquiries, notices of violation, warning letters, inspectional
observations, and other actions from or by Governmental Authorities in the
Territory, in each case to the extent related to the Licensed Product in the
Territory. Licensor and Licensee shall immediately forward to each other copies
of any material correspondence from any Governmental Authority that it receives
in respect of the Licensed Product. Notwithstanding the other provisions of this
Section 7.2, Licensee shall not respond to any inquiries or other correspondence
from a Governmental Authority with respect to the Licensed Product in the
Territory without first providing Licensor with a copy of its proposed response,
and incorporating any reasonable comments of Licensor in such response. Licensor
shall cooperate with Licensee in responding to any inquiry or other
correspondence from a Governmental Authority in a timely manner, including by
promptly responding to all inquiries of Licensee relating thereto.

 

14 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

7.3           Regulatory Information. Each Party agrees to provide the other
Party with all reasonable assistance and take all actions reasonably requested
by the other Party that are necessary or desirable to enable the other Party to
comply with any Law or other requirement of any Governmental Authority
applicable to the Licensed Product. Such assistance and actions shall include,
among other things, (a) informing the other Party, within five (5) business
days, of receiving notice of any action by, or notification or other information
which it receives (directly or indirectly) from any Governmental Authority that:
(i) raises any material concerns regarding the safety or efficacy of the
Licensed Product; (ii) indicates or suggests a potential material liability for
either Party to Third Parties arising in connection with the Licensed Product;
or (iii) is reasonably likely to lead to a field alert report, recall or market
withdrawal of the Licensed Product; provided, that neither Party shall be
obliged to disclose information in breach of any contractual restriction; and
(b) Licensee immediately reporting to Licensor the occurrence of any adverse
reaction (including without limitation death) or other incident during any
clinical trial or medicinal exam and any other information so as to enable
Licensor to fulfill its reporting obligations to any Governmental Authority, as
further specified by the Safety Agreement.

 

7.4           Official Documentation. Licensee shall provide to Licensor one
exact copy of any official registration and/or importation documents supplied by
the relevant Regulatory Authorities immediately upon issuance. In case of early
termination of this Agreement, Licensee shall provide to Licensor any original
versions of such registrations and/or documents that are not otherwise in
Licensor’s possession as per Section 13.3(a).

 

7.5           Clinical Trial Reports. Without limiting any of Licensee’s
obligations under this Agreement, Licensee shall be responsible for preparing
the clinical trial yearly progress reports, clinical trial final report and any
other reports as may be required by a Regulatory Authority in connection with
clinical trials of the Licensed Product; provided, however that Licensee shall
provide drafts of such reports for Licensor’s knowledge prior to submission to
the applicable Regulatory Authority and provide all final reports submitted to
applicable Regulatory Authorities. With respect to all clinical trials for
products containing Tβ4 that are directly related to the development of Licensed
Products in the Field and the Territory that have been completed prior to, or
are in progress as of the date hereof, Licensor shall provide Licensee with
copies of the related clinical trial reports, that Licensor has the right to
disclose, promptly upon the execution hereof or upon the finalization of the
report, as applicable.

 

7.6           Unknown Side Effects; Adverse Reactions

 

(a)          Reporting Unknown Side Effects and Adverse Reactions. Each Party
shall provide promptly to the other Party any information and data relating to
any serious or previously unknown side effects or adverse reactions relating to
the Licensed Product that the providing Party receives from any source, as
further specified in the Safety Agreement.

 

(b)          Safety Agreement. Promptly after the Effective Date and before the
date that Licensee commences any clinical trials of the Licensed Product in the
Territory, the Parties shall enter into a separate written safety agreement
containing (i) appropriate provisions addressing safety issues relating to the
Licensed Products, (ii) a description of the types of side effects and reactions
that must be reported pursuant to Section 7.6(a) and any other complaints or
information requests that must be reported, and (iii) such cooperative working
procedures as are reasonably necessary to ensure that satisfactory systems and
processes are in place to ensure the effective exchange of safety and other
medical information relating to the Licensed Product (the “Safety Agreement”).

 

15 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

Section 8. Intellectual Property

 

8.1           Trademarks. Licensee shall be free to use Licensee’s Trademarks or
any other Trademark(s) owned by the Licensee in the Territory for the Licensed
Product.

 

8.2           Ownership of Inventions.

 

(a)          Licensee Inventions. Subject to any licenses granted to Licensor
herein, Licensee shall own all Inventions having as inventors only employees,
consultants or contractors of Licensee (“Licensee Inventions”). Licensee shall
have written agreements in place with its employees, consultants, and
contractors giving Licensee all rights and authority necessary to grant the
license in Section 8.3(a).

 

(b)          Licensor Inventions. Subject to any licenses granted to Licensee
herein, Licensor shall own all Inventions having as inventors only employees,
consultants or contractors of Licensor (“Licensor Inventions”). Licensor shall
have written agreements in place with its employees, consultants, and
contractors giving Licensor all rights and authority necessary to grant the
license in Section 8.3(b).

 

(c)          Joint Inventions. Licensee and Licensor shall own jointly all
Inventions having as inventors employees, consultants or contractors of both
Licensee and Licensor (“Joint Inventions”). The Parties will agree on a
case-by-case basis the appropriate allocation of cost and control concerning
matters regarding the prosecution, maintenance, defense and infringement of
Patents for such Joint Inventions.

 

8.3           Licenses to Certain Inventions.

 

(a)          License Grant to Licensor. To the extent that any Licensee
Invention or any Joint Invention relates to the development, promotion,
marketing, distribution, manufacturing or sale of the Licensed Product, Licensee
hereby grants to Licensor, and Licensor hereby accepts, an exclusive, perpetual,
transferable, sublicensable (through multiple tiers) license under Licensee’s
rights in such Licensee Invention or Joint Invention, as applicable, to
research, develop, promote, market, distribute, manufacture, have manufactured,
sell, offer for sale or import the Licensed Product outside the Territory and/or
outside the Field. The foregoing license shall include a right of reference
(transferable by Licensor to its Affiliates and sublicensees) to all regulatory
filings made by Licensee in the Territory and all data from any clinical trials
conducted by Licensee pursuant to this Agreement for the development,
manufacture and commercialization of any Licensed Product outside the Territory
and/or outside the Field. Licensee shall promptly disclose all Licensee
Inventions and Joint Inventions in writing to Licensor. If Licensor desires to
use any such Licensee Invention and/or Joint Invention for the development,
manufacture and commercialization of the Licensed Products outside the Territory
and/or outside the Field, Licensor shall notify Licensee in writing.

 

(b)          License Grant to Licensee. To the extent that any Licensor
Invention or any Joint Invention relates to the development, promotion,
marketing, distribution, or sale of the Licensed Product, then such Licensor
Invention or Licensor’s interest in such Joint Invention, as applicable, shall
be deemed a Licensed Patent and shall be subject to the licenses granted to
Licensee pursuant to Sections 2.1(a) and 2.1(b). The Parties shall promptly
disclose to the other Party all Inventions that are relevant to Licensed
Products and subject to the Licenses granted hereunder.

 

16 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

8.4           Patent Marking. Licensee shall, and shall cause its Affiliates,
Sublicensees and Distributors to mark all Licensed Products sold or otherwise
distributed pursuant to this Agreement in accordance with the applicable patent
statutes and other relevant regulations in the jurisdiction of the Territory in
which such Licensed Product is manufactured, sold or otherwise distributed.

 

8.5           Prosecution and Maintenance of Licensed Patents in the Territory.

 

(a)          Prosecution. As between Licensor and Licensee, Licensor shall have
the right, but not the obligation, to prepare, file, prosecute, and maintain the
Licensed Patents in the Territory, and to pursue any proceeding (including
interferences, re-examinations, examinations, protests, reissues, opposition
proceedings and the like) relating to any of the Licensed Patents (collectively
“Prosecute”) in the Territory, such costs and expenses shall be shared equally
by the Parties. The Parties agree to utilize Licensee’s local intellectual
property counsel and counsel shall promptly provide Licensor with all
information related to such prosecution. In the event that Licensor decides not
to Prosecute any Licensed Patent, Licensor shall notify Licensee of its decision
and the reason therefor, and subject to Licensor’s consent (which will not be
unreasonably withheld or delayed), Licensee shall have the right to Prosecute
such Licensed Patent in the Territory at its expense.

 

(b)          Cooperation. In connection with any of Licensor’s activities to
Prosecute any of the Licensed Patents, Licensee shall cooperate fully and
provide Licensor with any information or assistance that Licensor reasonably
requests, including executing such documents as may be necessary with respect to
such prosecution activity. If Licensee becomes aware of any patent, information,
proceeding or other matter that may affect the preparation, filing, prosecution,
or maintenance of any of the Licensed Patents or that may adversely impact the
validity, scope, title or enforceability of any of the Licensed Patents,
Licensee shall promptly notify Licensor of such patent, information, proceeding,
or matter.

 

8.6           Infringement by Third Parties.

 

(a)          Notice. If Licensee learns of any actual or possible infringement
of any Licensed Patent in the Territory, or any actual or possible
misappropriation or misuse of Licensed Know-How, Licensee shall promptly notify
Licensor of such infringement, misappropriation or misuse.

 

(b)          Right to Bring Suit in the Territory.

 

(i)          As between Licensor and Licensee, Licensor shall have the right,
but not the obligation, to bring and control any legal action or proceeding with
respect to any infringement of Licensed Patents or any misappropriation or
misuse of Licensed Know-How by Third Parties in the Territory, at its own
expense and using counsel of its own choice.

 

(ii)         In the event that Licensor declines to take legal action with
respect to any infringement of the Licensed Patents, Licensee shall have the
right, after giving Licensor ten (10) working days’ prior notice of its intent
to do so, to take such legal action at its own expense, with the concomitant
right to choose legal counsel reasonably acceptable to Licensor and to determine
legal strategy. Licensor shall have the right to participate in any such legal
action using its own counsel, at its own expense. Licensee may not settle or
compromise any such controversy with any Third Party without the prior written
approval of Licensor, which shall not be unreasonably withheld or delayed.

 

(iii)        For any action or proceeding brought by Licensor pursuant to this
Section 8.6, if Licensor is unable to initiate or prosecute such action solely
in its own name, then Licensee shall join such action voluntarily and shall
execute all documents necessary to initiate litigation to prosecute and maintain
such action.

 

17 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

(iv)        In connection with any action or proceeding brought by Licensor
pursuant to this Section 8.6, Licensee shall cooperate fully and will provide
Licensor with any information or assistance that Licensor reasonably requests.

 

8.7           Certifications. Each Party shall inform the other Party of any
certification related to the Licensed Product regarding any Licensed Patents it
receives pursuant to either 21 U.S.C. §§ 355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV) or its successor provisions, or any equivalent regulations in
any jurisdiction of the Territory, and shall provide the other Party with a copy
of such certification within five (5) days of receipt by such Party. Licensor’s
and Licensee’s rights with respect to the initiation and prosecution of any
legal action as a result of such certification or any recovery obtained as a
result of such legal action shall be as set forth in this Section 8.

 

8.8           Defense of Third Party Claims.

 

(a)          Notice. If either Party learns that a Third Party has commenced or
plans to commence, either as a claim, a counterclaim, or an action for
declaratory judgment, an action or proceeding challenging any of the Licensed
Patents in any jurisdiction of the Territory, such Party shall promptly provide
the other Party with notice thereof.

 

(b)          Licensor’s Right to Defend. As between Licensor and Licensee,
Licensor shall have the right, but not the obligation, to defend and control any
claim, counterclaim or other action initiated by a Third Party challenging any
of the Licensed Patents in any jurisdiction of the Territory (each a
“Challenge”), at its own expense and using counsel of its own choice.

 

(i)          For the defense of any Challenge pursuant to this Section 8.8, if
Licensor is unable to initiate or prosecute such defense solely in its own name,
then Licensee (subject to any necessary approval of the relevant court) shall
join such action voluntarily and shall execute all documents necessary to
initiate litigation to prosecute and maintain such action.

 

(ii)         In connection with the defense of any Challenge brought by Licensor
pursuant to this Section 8.8, Licensee shall cooperate fully and will provide
Licensor with any information or assistance that Licensor reasonably requests.

 

8.9           Awards and Recovery. Any recovery obtained by Licensor in
connection with or as a result of any action contemplated by Section 8.6 or 8.8,
whether by settlement of otherwise, shall be shared by the Parties as follows:

 

(a)          such recovery shall first be allocated to Licensor for
reimbursement in respect of its respective out-of-pocket costs and expenses
incurred in connection with such action; and

 

(b)          any remaining amounts after such reimbursement shall be split
equally by the Parties.

 

18 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

Section 9. Confidentiality and Press Releases

 

9.1           Confidential Information. Except to the extent expressly
authorized by this Agreement, or otherwise agreed in writing by the Parties, the
Parties agree that the receiving Party (the “Receiving Party”) shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any Confidential Information which
is disclosed to it by the other Party (or an Affiliate thereof) (each, a
“Disclosing Party”), except to the extent that the Receiving Party can
demonstrate by competent written evidence that such Confidential Information:

 

(a)          was already legally in the possession of the Receiving Party, other
than under an obligation of confidentiality, at the time of disclosure by the
Disclosing Party;

 

(b)          was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

(c)          became generally available to the public or was otherwise part of
the public domain after its disclosure and other than through any act or
omission of the Receiving Party in breach of this Agreement;

 

(d)          was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or

 

(e)          is independently discovered or developed by the Receiving Party
without the use of Confidential Information provided by the Disclosing Party.

 

9.2           Exceptions. The obligations of this Section 9 shall not apply to
Confidential Information that:

 

(a)          is submitted to Governmental Authorities by the Receiving Party to
facilitate the issuance of any Regulatory Approval for the Licensed Product, or
to obtain, maintain, enforce or defend Patents (in each case only to the extent
permitted by this Agreement; provided that (A) such disclosure may be only to
the extent reasonably necessary to obtain Regulatory Approvals or Patents, as
applicable, and (B) the Receiving Party shall take reasonable measures to assure
confidential treatment of such information to the extent applicable;

 

(b)          is provided by the Receiving Party to Third Parties (including, in
the case of Licensee, to its Affiliates, Sublicensees or Distributors) under
written confidentiality agreements having provisions at least as stringent as
those in this Agreement, for consulting, development, external testing,
marketing trials and other similar activities to the extent that such Receiving
Party is permitted to conduct such activities pursuant to this Agreement; or

 

(c)          is otherwise required to be disclosed by the Receiving Party in
compliance with Laws (including, without limitation and for the avoidance of
doubt, the requirements of the U.S. Securities and Exchange Commission, the
American Stock Exchange, the Korean Stock Exchange, and any other stock exchange
on which securities issued by a Party are traded) or order by a court or other
Governmental Authority having competent jurisdiction; provided, however, that
the Receiving Party shall first give written notice to the Disclosing Party in
order to allow the Disclosing Party the opportunity to seek confidential
treatment of the Confidential Information. Confidential Information that is
disclosed pursuant to Law or an order by a court or other Governmental Authority
shall remain otherwise subject to the confidentiality and non-use provisions of
this Section 9, and the Party disclosing Confidential Information pursuant to a
Law or order by a court or other Governmental Authority shall take all
reasonable steps necessary, including without limitation obtaining an order of
confidentiality, to ensure the continued confidential treatment of such
Confidential Information.

 

19 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

9.3           Disclosure to PHS. Licensor may disclose certain Confidential
Information of Licensee to PHS in order to comply with the PHS License. In such
event, such Confidential Information shall be subject to the applicable
confidentiality provisions of the PHS License.

 

9.4           Return of Confidential Information Upon Expiration or Termination
of Agreement. Within thirty (30) days after any expiration or termination of
this Agreement, each Party shall destroy (and certify to the other Party such
destruction) or return (as requested by the other Party) all Confidential
Information provided by the other Party except as otherwise set forth in this
Agreement, and except that each Party may retain a single copy of the
Confidential Information in its confidential legal files for the sole purpose of
ascertaining its ongoing rights and responsibilities regarding the Confidential
Information and for defending or enforcing its legal rights.

 

9.5           Written Agreements. The Receiving Party shall have in effect or
obtain written agreements from each of its employees, consultants and
contractors who have access to Confidential Information of the Disclosing Party,
which agreements shall obligate such persons to similar obligations of
confidentiality, and to assign to the Receiving Party all Know-How, information
and Inventions conceived, made or reduced to practice by such persons during the
course of performing the Receiving Party’s obligations under this Agreement.
Each Party will notify the other Party promptly upon discovery of any
unauthorized use or disclosure of the Confidential Information of the other
Party.

 

9.6           Remedies. Each Party shall be entitled, in addition to any other
right or remedy it may have, at law or in equity, to seek an injunction, without
the posting of any bond or other security, enjoining or restraining the other
Party from any violation or threatened violation of this Section 9.

 

9.7           Prior Confidentiality Agreement. The Confidential Disclosure
Agreement, dated as of November 6, 2013, between Licensor and Licensee shall
remain in effect with respect to disclosures made thereunder prior to the
Effective Date.

 

9.8           Press Releases. Except as required by Law (including, without
limitation and for the avoidance of doubt, the requirements of the U.S.
Securities and Exchange Commission, the American Stock Exchange, the Korean
Stock Exchange, and any other stock exchange on which securities issued by a
Party are traded) or any Governmental Authority, neither Party shall make any
press release or other public announcement relating to this Agreement or the
transactions described herein without the prior written consent of the other
Party.

 

Section 10. Representations, Warranties and Covenants

 

10.1         Licensor Representations, Warranties and Covenants. Licensor hereby
represents, warrants and covenants to Licensee as follows:

 

(a)          the execution, delivery and performance by Licensor of this
Agreement and the consummation of the transactions contemplated hereby are
within Licensor’s corporate powers and have been duly authorized by all
necessary corporate action on the part of Licensor. This Agreement constitutes
the legal, valid and binding obligation of Licensor, enforceable against
Licensor in accordance with its terms;

 

20 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 



 

(b)          the execution, delivery and performance of this Agreement by
Licensor will not violate any Law or any order of any Governmental Authority;

 

(c)          except as may be required to permit the sale or exportation of
Licensed Product into the Territory from time to time during the Term, the
execution, delivery or performance of this Agreement by Licensor will not
require Licensor to obtain any permits, authorizations or consents from any
Governmental Authority, and such execution, delivery and performance will not
result in a material breach of or give rise to any termination of any agreement
or contract to which Licensor is a Party;

 

(d)          Licensor has the right and authority to grant the licenses granted
in Section 2 of this Agreement;

 

(e)          to the best of our knowledge, without any investigation or due
inquiry, all issued Licensed Patents are valid;

 

(f)          Licensor has not received any written communication from a third
party alleging that Licensor’s practice of the Licensed Patents infringes the
right of such third party; and

 

(g)          Licensor, its Affiliates, and its and their respective employees,
agents, contractors and consultants have never been (i) debarred or
(ii) convicted of a crime for which a person can be debarred, under
Section 306(a) of the Generic Drug Enforcement Act of 1992 (Section 306 (a) or
(b)) or similar Laws of any foreign jurisdiction. Licensor, its Affiliates, and
its and their respective employees, agents, contractors and consultants have
never been (i) threatened to be debarred or (ii) indicted for a crime or
otherwise engaged in conduct for which a person can be debarred, under
Section 306(a) or (b) of the Generic Drug Enforcement Act of 1992 or similar
Laws of any other jurisdiction. Licensor shall promptly notify Licensee upon
learning of any such debarment, conviction, threat or indictment.

 

10.2         Licensee Representations, Warranties and Covenants. Licensee hereby
represents, warrants and covenants to Licensor as follows:

 

(a)          the execution, delivery and performance by Licensee of this
Agreement and the consummation of the transactions contemplated hereby are
within Licensee’s corporate powers and have been duly authorized by all
necessary corporate action on the part of Licensee. This Agreement constitutes
the legal, valid and binding obligation of Licensee, enforceable against
Licensee in accordance with its terms;

 

(b)          Licensee will be at all times properly registered, licensed and
qualified, and have all requisite power and authority under its organizational
documents and in accordance with the Laws of the Territory to develop (including
without limitation the conduct of clinical trials), promote, market, distribute,
import, export and sell the Licensed Product in the Territory, and to conduct
its business and perform its obligations hereunder and, during the Term, it
shall take all action as may be required and necessary to obtain and keep
current any governmental licenses, permits, registrations and approvals
(including without limitation Regulatory Approvals) that are necessary or
advisable for it to carry out its activities hereunder;

 

(c)          the execution, delivery and performance of this Agreement by
Licensee will not violate any Law or any order of any Governmental Authority;

 

21 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

(d)          except for Regulatory Approvals and as may be required to permit
the sale or importation of Licensed Product from time to time into the Territory
during the Term, the execution, delivery or performance of this Agreement by
Licensee will not require Licensee to obtain any permits, authorizations or
consents from any Governmental Authority, and such execution, delivery and
performance will not result in a material breach of or give rise to any
termination of any agreement or contract to which Licensee is a Party;

 

(e)          Licensee, its Affiliates, and its and their respective employees,
agents, contractors and consultants have never been (i) debarred or
(ii) convicted of a crime for which a person can be debarred, under
Section 306(a) of the Generic Drug Enforcement Act of 1992 (Section 306 (a) or
(b)) or similar Laws of any foreign jurisdiction. Licensee, its Affiliates, and
its and their respective employees, agents, contractors and consultants have
never been (i) threatened to be debarred or (ii) indicted for a crime or
otherwise engaged in conduct for which a person can be debarred, under
Section 306(a) or (b) of the Generic Drug Enforcement Act of 1992 or similar
Laws of any other jurisdiction. Licensee shall promptly notify Licensor upon
learning of any such debarment, conviction, threat or indictment;

 

(f)          Licensee and its Affiliates and its and their respective employees,
agents, contractors and consultants shall not use any Person on a Prohibited
List in connection with the performance of any of its obligations or activities
under this Agreement;

 

(g)          Licensee shall carry out its obligations and activities under this
Agreement, including the development, promotion, marketing, distribution and
sale of Licensed Products, in accordance with: (i) the terms hereof, (ii) all
applicable Laws and Regulatory Laws, and any subsidiary legislation thereunder;
and (iii) GCP, GLP, and, to the extent Licensee manufactures or has manufactured
any Licensed Products pursuant to Section 5.1, GMP;

 

(h)          As of the Effective Date, Licensee believes in good faith that it
will have sufficient financial resources available to carry out, or to have
carried out, all of its obligations and activities contemplated under this
Agreement;

 

(i)          Licensee and its Affiliates shall not develop, promote, market,
distribute, or sell during the Term any product in the Field that utilizes or
otherwise contains Tβ4 or any derivatives, analogs or fragments thereof without
Licensor’s prior written approval. and

 

(j)          Licensee shall not reverse engineer or otherwise deconstruct any
API or component part of finished Licensed Product for the purpose of developing
a product that would compete with the Licensed Product in the Field.

 

10.3         Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT,
NEITHER PARTY GIVES ANY OTHER WARRANTY, EXPRESS OR IMPLIED REGARDING THE
LICENSED PRODUCTS, THE LICENSED KNOW-HOW, THE LICENSED PATENTS, OR THE SCOPE OR
VALIDITY THEREOF. ALL OTHER WARRANTIES, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT ARE EXPRESSLY DISCLAIMED.

 

22 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

Section 11. Indemnification

 

11.1         Indemnification by Licensor. Licensor shall defend, indemnify and
hold harmless Licensee, its Affiliates, and its and their respective officers,
directors, employees and agents from and against any and all losses,
liabilities, claims, damages, penalties, fines, costs and expenses (including
reasonable legal fees and other litigation costs, regardless of outcome)
(collectively “Losses”) arising as a result of (a) any breach of representations
or warranties of Licensor provided in Section 10.1; (b) any Product Liability
Claims or mandatory or voluntary recall of the Licensed Product in any
jurisdiction of the Territory, if and to the extent that such Losses are caused
by (i) failure of any Licensed Product provided by Licensor to conform to the
relevant specifications therefor as specified with any clinical supplies
provided to Licensee; or (ii) any willful act or negligence of Licensor and/or
its manufacturer of clinical supplies in relation to the Licensed Product;
provided, however, that Licensor shall have no obligation under this
Section 11.1 if Licensee or any of its Affiliates, Sublicensees or Distributors
has been negligent, whether in testing, storing, handling or otherwise dealing
with the Licensed Product, or in case such Losses arise out of or are
attributable to any breach of this Agreement by Licensee.

 

11.2         Indemnification by Licensee. Licensee shall defend, indemnify and
hold harmless Licensor, its Affiliates, and its and their respective officers,
directors, employees and agents from and against any and all Losses arising as a
result of (a) any breach of representations or warranties of Licensee provided
in Section 10.2; and (b) any and all Third Party claims if and to the extent
that such Losses are caused by Licensee’s and/or any Affiliate’s, Sublicensee’s
or Distributor’s manufacture, storage, development, use, promotion, marketing,
distribution, and sale of the Licensed Product, provided, however, that Licensee
shall have no obligation under this Section 11.2 if Licensor and/or its
manufacturer have been negligent, whether in manufacturing, testing, storing,
handling or otherwise dealing with the Licensed Product, or in the case said
claims arise out of or are attributable to any breach of this Agreement by
Licensor.

 

11.3         Procedures. The Party seeking indemnification under this Section 11
(the “Indemnified Party”) shall give prompt notice to the Party against whom
indemnity is sought (the “Indemnifying Party”) of the assertion or commencement
of any claim for indemnification pursuant to this Section 11, and shall provide
the Indemnifying Party such information with respect thereto that the
Indemnifying Party may reasonably request. The failure to give such notice will
relieve the Indemnifying Party of its indemnification obligations hereunder only
to the extent that the Indemnifying Party has suffered actual prejudice thereby.
The Indemnifying Party shall assume and control the defense and settlement of
any such action, suit or proceeding at its own expense. The Indemnified Party
shall, if requested by the Indemnifying Party, cooperate in all reasonable
respects in such defense, at the Indemnifying Party’s expense, subject to the
following. The Indemnified Party will be entitled at its own expense to
participate in such defense and to employ separate counsel for such purpose. For
so long as the Indemnifying Party is diligently defending any action, suit or
proceeding pursuant to this Section 11, the Indemnifying Party will not be
liable under this Section 11 for any settlement effected without its consent. No
Party shall enter into any compromise or settlement which commits the other
Party to take, or to forbear to take, any action without the other Party’s prior
written consent.

 

11.4         Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO OR
OTHERWISE RESPONSIBLE TO THE OTHER PARTY HERETO FOR ANY LOSS OF PROFITS,
DIMINUTION IN VALUE, OR INCIDENTAL, INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY
OR PUNITIVE DAMAGES THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
PERFORMANCE OR BREACH HEREOF OR OTHERWISE AND WHETHER IN CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE; PROVIDED, THAT, THE FOREGOING LIMITATION SHALL NOT
APPLY: (I) TO A PARTY’S INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTIONS 11.1
AND 11.2 ABOVE; (II) TO ANY GROSSLY NEGLIGENT ACT OR WILLFUL MISCONDUCT OF A
PARTY; OR (III) TO A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS PURSUANT
TO SECTION 9 HEREOF.

 

23 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

11.5         Insurance.

 

(a)          General Liability. Each Party shall maintain as and when available
comprehensive general liability insurance, including blanket contractual
liability insurance through the Term and for five (5) years thereafter, which
insurance shall afford limits of not less than US$3,000,000 for each occurrence
for bodily injury liability, personal injury liability, products liability,
property damage liability, contractual liability and completed operations
liability. Each Party shall ensure that such insurance will include coverage for
defense costs.

 

(b)          Product Liability. Each Party shall maintain as and when available
and thereafter throughout the Term product liability insurance on commercially
standard terms for the pharmaceutical manufacturing industry, with a reputable
insurer, in an amount not less than US$5,000,000 per occurrence and US$5,000,000
in the annual aggregate.

 

(c)          Certificate of Insurance. Each Party will provide, upon request and
as and when available, the other with certificate(s) of insurance evidencing the
above and showing the name of the issuing company, the policy number, the
effective date, the expiration date and the limits of liability. Each Party
shall cause its insurance policy to name the other Party hereto as an additional
insured. Each Party’s general liability insurance policy shall contain a waiver
of subrogation rights which that Party’s insurer(s) may have against the other
Party.

 

Section 12. Information and Reporting

 

12.1         After the completion of equity investment as provided in Section
6.2, Licensee may examine, upon reasonable prior written request having been
made to Licensor, but not more than twice per year, the books, records and
accounts of Licensor. Licensee shall be entitled to receive reasonable
information, including management accounts and operating statistics and other
business and financial information, which exist at the time of request, to keep
it properly informed about the business and affairs of Licensor and relevant to
its interest as a shareholder.

 

12.2         Licensor shall provide reasonable access to Licensee’s personnel,
upon reasonable notice and during normal business hours, but not more than twice
per year, to access such books, records, accounts and other information relating
to Licensor, which exist at the time of request, as may be necessary for them to
review the information provided to Licensee pursuant to Sections 12.1.

 

12.3         Any information or documents provided to or made available for
review by Licensee shall constitute Confidential Information and shall be
protected accordingly as provided under Section 9 above.

 

Section 13. Term and Termination

 

13.1         Term and Rules Post Expiration: This Agreement shall enter into
full force and effect at the Effective Date and as provided under this Section
13, the term of this Agreement (the “Term”) shall continue until the expiration
of the last-to-expire valid and applicable patent within the patent rights in
the Territory, or following fifteen (15) years from the first commercial sale of
the Licensed Product in the Territory, whichever is later.

 

24 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

13.2         Term and Rules Post Termination:

 

(a)          In the event either Party is in breach of any material obligation
hereunder or under the RGN-259 License Agreement (the “Breaching Party”), the
non-breaching Party may give written notice to the Breaching Party specifying
the claimed particulars of such breach, and in the event such material breach is
not cured, within sixty (60) days following the date of such written
notification, without prejudice to any other rights and remedies available at
any time to the non-breaching Party, the non-breaching Party shall have the
right thereafter to terminate this Agreement by giving thirty (30) days prior
written notice to the Breaching Party to such effect.

 

(b)          Termination for Governmental Action. Either Party may terminate
this Agreement upon ten (10) days’ prior written notice in the event that any
Governmental Authority takes any action or raises any objection (“Governmental
Action”) that prevents Licensee, for a period of not less than one hundred
eighty (180) days, from importing, exporting, purchasing or selling the Licensed
Product in the Territory, or that has the effect of making Licensor’s
manufacture of the Licensed Product unlawful.

 

(c)          Termination by Licensor for Patent Challenge. Licensor may
terminate this Agreement in its entirety immediately upon written notice to
Licensee if Licensee or its Affiliates, Sublicensees or Distributors (directly
or indirectly, individually or in association with any person or entity)
challenges the validity, enforceability or scope of any Licensed Patents
anywhere in the world.

 

(d)           Termination or Conversion Pursuant to the PHS License. In the
event that PHS terminates the PHS License under Article 13 therein or rescinds a
Licensed Field of Use (as that term is defined in the PHS License) that includes
any portion of the Field in which Licensee is licensed hereunder, Licensee may,
at its option:

 

(i)          terminate this Agreement; or

 

(ii)        convert this Agreement to a license between Licensee, on the one
hand, and Licensor and PHS, on the other hand, with such conversion subject to
the approval of PHS, which shall not be unreasonably withheld, and contingent
upon Licensee’s acceptance of all of the provisions of the PHS License.

 

(e)          Termination for Bankruptcy. To the extent permitted under
applicable Law, if at any time during the Term, an Event of Bankruptcy (as
defined below) relating to either Party (the “Bankrupt Party”) occurs, the other
Party (the “Other Party”) shall have, in addition to all other legal and
equitable rights and remedies available hereunder, the option to terminate this
Agreement upon sixty (60) days written notice to the Bankrupt Party. It is
agreed and understood that if the Other Party does not elect to terminate this
Agreement upon the occurrence of an Event of Bankruptcy, except as may otherwise
be agreed with the trustee or receiver appointed to manage the affairs of the
Bankrupt Party, the Other Party shall continue to make all payments required of
it under this Agreement as if the Event of Bankruptcy had not occurred, the
Bankrupt Party shall not have the right to terminate any license granted herein.
The term “Event of Bankruptcy” means: (i) filing in any court or agency pursuant
to any statute or regulation of any state or country, a petition in bankruptcy
or insolvency or for reorganization or for an arrangement or for the appointment
of a receiver or trustee of the Bankrupt Party or of its assets; (ii) proposing
a written agreement of composition or extension of a Bankrupt Party’s debts;
(iii) being served with an involuntary petition against the Bankrupt Party,
filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof; (iv) proposing or being a party
to any dissolution or liquidation when insolvent; or (v) making an assignment
for the benefit of creditors. Without limitation, the Bankrupt Party’s rights
under this Agreement shall include those rights afforded by 11 U.S.C. § 365(n)
of the United States Bankruptcy Code (the “Bankruptcy Code”) and any successor
thereto. If the bankruptcy trustee of a Bankrupt Party as a debtor or
debtor-in-possession rejects this Agreement under 11 U.S.C. § 365(o) of the
Bankruptcy Code, the Other Party may elect to retain its rights licensed from
the Bankrupt Party hereunder (and any other supplementary agreements hereto) for
the duration of this Agreement and avail itself of all rights and remedies to
the full extent contemplated by this Agreement and 11 U.S.C. § 365(n) of the
Bankruptcy Code, and any other relevant laws.

 

25 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

13.3         Effects of Termination.

 

(a)          Return of Material. In the event of early termination of this
Agreement for any reason: (i) all rights and licenses granted to Licensee under
this Agreement shall terminate (including all rights and licenses with respect
to Licensed Patents and Licensed Know-How), and (ii) Licensee shall transfer to
Licensor all data, files, records, information and other materials (including
clinical supplies of Licensed Product and including the originals of any
registrations and/or importation documents as specified in Section 7.4) in its
possession or control relating to, containing or comprising the Licensed
Product, including Licensor’s Confidential Information.

 

(b)          Transfer of Materials. In the event of early termination of this
Agreement for any reason:

 

(i)          to the extent not transferred pursuant to Section 13.3(a), Licensee
shall provide to Licensor a copy of any and all documentation and data owned by
Licensee and in tangible form at the time of termination of the Agreement that
has been generated with respect to the Licensed Product and is necessary to
enable Licensor to continue development of a Licensed Product and the
commercialization thereof in the Territory (collectively, the “Licensee Product
Data”), and Licensor may use such Licensee Product Data at its discretion on an
exclusive basis, to the extent necessary to enable Licensor, its Affiliates and
Third Parties on behalf of Licensor or its Affiliates to continue to develop and
commercialize a Licensed Product in the Territory; and

 

(ii)         if such termination occurs after a Licensed Product has received
Regulatory Approval, Licensee shall, if permitted under applicable Law, promptly
transfer and deliver to Licensor original copies of any and all Regulatory
Approvals obtained in connection with the Licensed Product in the Territory
(including any and all official registrations, licenses, permits, certificates,
and/or importation documents issued by Regulatory Authorities in the Territory),
as well as any and all regulatory documentation and applications for Regulatory
Approval submitted to Regulatory Authorities in the Territory in connection with
the Licensed Product; Licensor shall pay Licensee’s direct, out-of-pocket costs
for compliance with this Section 13.3(b)(ii);

 

(iii)        to the extent that any Regulatory Approval is issued in the name of
Licensee, its Affiliates, Sublicensees or other designee, Licensee shall, to the
extent permitted by applicable Law, promptly assign or procure the assignment to
Licensor (or its designee) such Regulatory Approvals, and in the event
assignment is not permitted under applicable Law or cannot be carried out for
any other reason, the Licensee shall take all steps that are necessary and/or
desirable to assist Licensor to obtain such Regulatory Approvals in the name of
Licensor (or its designee) in the Territory, with such actions including without
limitation coordinating with the applicable Regulatory Authority, furnishing all
necessary information and documents in respect thereof, and promptly cancelling
and terminating (as necessary) all Regulatory Approvals held by the Licensee,
its Affiliate(s), Sublicensee(s) and/or other designee(s) which are not
otherwise assignable or transferable to the Licensor (or its designee); Licensor
shall pay Licensee’s direct, out-of-pocket costs for compliance with this
Section 13.3(b)(iii); and

 

26 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

(iv)        Licensee shall assign (or cause its Affiliates to assign) to
Licensor all agreements with any Third Party with respect to the conduct of
clinical trials for the Licensed Product, including agreements with contract
research organizations, clinical sites and investigators, unless expressly
prohibited by any such agreement or unless such agreement covers clinical trials
for products in addition to the Licensed Products (in which case Licensee shall
cooperate with Licensor in all reasonable respects to secure the consent of such
Third Party to such assignment or to the conclusion of a new agreement between
the Licensor and the Third Party on terms substantially similar to the agreement
between Licensee and the Third Party), and Licensor shall assume all obligations
under all such agreements.

 

(c)          Survival of Sublicenses. All sublicenses granted by Licensee to
Sublicensees shall survive termination of this Agreement, and Licensor shall
assume all such sublicenses as the Licensor thereunder in accordance with the
terms of such sublicenses; provided, however, that Licensor may elect to
terminate any such sublicenses, and Licensor shall not be required under this
Section 13 to assume obligations under any such sublicense that are greater in
scope than those set forth in this Agreement.

 

(d)          Remedies for Termination. Expiration or termination of this
Agreement by either Party shall not affect any claim, demand, liability or right
of a Party arising pursuant to this Agreement prior to such termination or
expiration hereof.

 

13.4         Survival. The following provisions shall survive the termination or
expiration of this Agreement: Section 6 (with respect to Net Sales made prior to
expiration or termination of this Agreement), Sections 7.3, 7.6(a), Section 9,
Section 11, 13.3, 13.4, and 14, and all provisions of the PHS License that are
binding on Licensee and are specified in the PHS License as surviving the
expiration or termination thereof.

 

Section 14. Miscellaneous

 

14.1         Waiver. The waiver by any Party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach.

 

14.2         Modification. No change, modification, or waiver of any term of
this Agreement shall be valid unless it is in writing and signed by both
Parties.

 

14.3         Entire Agreement. This Agreement (including all exhibits and
attachments hereto, all of which are incorporated herein by reference)
constitutes the entire agreement between the Parties (and their Affiliates) with
respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings, whether oral or written, between the Parties,
except for the Confidential Disclosure Agreement described in Section 9.7.

 

14.4         English Language. This Agreement is written and executed in the
English language. Any translation into any other language shall not be an
official version of this Agreement and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall prevail.

 

14.5         Assignment. Except as expressly permitted otherwise in this
Agreement, Licensor and Licensee may not assign its rights or delegate its
obligations hereunder to any Person without the consent of the other Party;
provided that either Party may (i) assign its rights or delegate its obligations
hereunder to any of its Affiliates without the consent of the other Party upon
(30) thirty days’ prior written notice to the other Party and (ii) either Party
may assign or transfer this Agreement and any rights and obligations hereunder
to any Third Party in connection with a change in control. All sublicenses
granted to Affiliates or Third Parties in accordance with this Agreement shall
be subject to all terms, conditions, obligations and covenants of this Agreement
and all applicable provisions of the PHS License. No such assignment shall
remove or mitigate the obligations or liability of the assigning Party unless
otherwise agreed in writing by the non-assigning Party. If Licensor is involved
in a Change of Control, the Intellectual Property of the Third Party that has
become an Affiliate of Licensor through the transaction that constituted such
Change of Control and the Intellectual Property of such Third Party’s Affiliates
existing as of the closing of such Change of Control or developed outside of any
activities under this Agreement, shall be automatically excluded from the
definitions of Licensed Patents and Licensed Know-How licensed to Licensee under
this Agreement.

 

27 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

14.6         Independent Contractor. This Agreement shall not be construed as
constituting a partnership, joint venture or any other form of legal association
that would impose liability upon one Party for the act or failure to act of the
other Party, or as providing either Party with the right, power or authority
(express or implied) to create any duty or obligation of the other Party.

 

14.7         Third Party Beneficiaries. Any sublicense granted by Licensee to an
Affiliate or Third Party pursuant to Section 2.1(d) is intended by the Parties
to be a third party beneficiary of this Agreement; provided that such Sublicense
is in compliance with all of its obligations under any such sublicense to the
extent that such obligations are required under this Agreement. Except as
expressly provided in this Section 14.7, the Parties do not intend, nor will any
Section of this Agreement be interpreted, to create for any person any third
party beneficiary rights.

 

14.8         Disputes. Disputes regarding the scope, validity or enforceability
of Patents are excluded from this Section 14.8.

 

(a)          Good Faith Negotiations by Officers. In the event of disputes
between the Parties arising out of or relating to this Agreement, or the breach,
termination (other than termination for convenience in accordance with Section
13.2(d)) or invalidity thereof, a Party seeking to resolve such dispute will, by
written notice to the other, have such dispute referred to their respective
chief executive officers, for attempted resolution by good faith negotiations
within fourteen (14) days after such notice is received.

 

(b)          Mediation. In the event that the Parties are unable to resolve a
dispute through good faith negotiations pursuant to Section 14.8(a), the Parties
agree to submit such dispute to non-binding mediation using an industry expert
mutually acceptable to the Parties. The costs of any such mediation shall be
shared by the Parties equally.

 

(c)          Arbitration. If all good faith attempts to resolve a dispute
through negotiations and mediation pursuant to Sections 14.8(a) and (b) have
failed after sixty (60) days from notice provided pursuant to Section 14.8(a),
then upon the request of either Party, the dispute shall be finally resolved by
binding arbitration administered by I.C.C. Arbitration (the “ICC Rules”).

 

(i)          The arbitration shall be conducted by a panel of three neutral
arbitrators (the “Panel”) appointed in accordance with the ICC Rules.

 

(ii)         The arbitration proceedings shall take place in New York, NY, USA.
The arbitral proceedings and all pleadings shall be in the English language.

 

(iii)        The Panel shall have the power to decide all questions of
arbitrability.

 

28 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

(iv)        At the request of either Party, the Panel will enter an appropriate
protective order to maintain the confidentiality of information produced or
exchanged in the course of the arbitration proceedings.

 

(v)         The Panel is empowered to award any remedy allowed by law, including
monetary damages, prejudgment interest and punitive damages, and to grant final,
complete, interim or interlocutory relief, including injunctive relief.

 

(vi)        The Parties may apply to a court of competent jurisdiction within
the United States for a temporary restraining order, preliminary injunction, or
other interim or conservatory relief, as necessary, without breach of this
arbitration agreement and without any abridgment of the powers of the
arbitrators. Judgment on the award rendered by the Panel may be entered in any
court having jurisdiction thereof. Each Party hereby waives any defenses it may
have to the personal jurisdiction and venue of such courts to resolve such
disputes, including without limitation the defense of forum non conveniens, and
each Party agrees not to file any motion to seek any relief under any forum non
conveniens defense.

 

(vii)       Each Party shall bear its own legal fees arising in connection with
the dispute. The Panel may assess costs, fees and expenses of the ICC and the
Panel to the Parties in the manner the Panel deems appropriate under the
circumstances.

 

14.9         Notices. Except as otherwise provided herein, all notices or other
communications hereunder shall be deemed sufficient if given in writing, via
registered mail (return receipt requested), postage paid, or by reputable high
speed delivery service (e.g., FedEx) or by courier addressed to the appropriate
Party at the address set forth below, or at such other place as such Party may
designate in writing to the other Party.

 

If to Licensor:   RegeneRx Biopharmaceuticals, Inc.     15245 Shady Grove Road  
  Suite 470     Rockville, Maryland 20850     U.S.A.     Attn:  President and
CEO     Phone: 301.208.9191     Fax:  (301) 208.9194       With a copy to:   Ken
Krisko, Esq.     Cooley LLP     One Freedom Square     Reston Town Center    
11951 Freedom Drive     Reston, VA  20190-5656     Direct: (703) 456-8187    
Fax: (703) 456-8100

 

29 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

If to Licensee:   Digital Aria Co., Ltd.     22nd FL, Parkview Tower     248
Jungjail-ro, Bundang-gu     Seongnam-si, Gyeonggi-do 463-863     Republic of
Korea     Attn:  CEO     Phone: +82 31 786 7700     Fax.:  +82 31 786 7801

 

All such notices shall be effective upon receipt.

 

14.10         Governing Law. This Agreement shall be governed and construed in
accordance with the laws of New York, USA without regard to its principles of
conflict of laws. The Parties agree to exclude the application to this Agreement
of the United Nations Convention on Contracts for the International Sale of
Goods.

 

14.11         Severability. The provisions of this Agreement are severable. If
any item or provision of this Agreement shall to any extent be invalid or
unenforceable, the remainder of this Agreement shall not be affected thereby,
and each term and provision of this Agreement shall be valid and shall be
enforced to the fullest extent permitted by law. The Parties will use diligent
good faith efforts to revise this Agreement as and to the extent reasonably
necessary to effectuate their original intent and purpose under this Agreement.

 

end of page
[signatures appear on following page]

 

30 | Page *** Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of each Party as of the Effective Date.

 

  RegeneRx Biopharmaceuticals, Inc.         By: /s/J.J. Finkelstein   Name: J.J.
Finkelstein   Title: President & CEO       Digital Aria Co., Ltd.         By:
/s/ Ill Park   Name: Ill Park   Title: CEO

  

31 | Page

 

 



Exhibits

 

Exhibit A - Licensed Patents: to be filled by RegeneRx

Exhibit B - PHS License Terms Applicable to Licensee

 

32 | Page

 

 

Exhibit A

 

LICENSED PATENTS

 

Summary of DERMAL Patents and Patent Applications with Relevant Claims in U.S.

  

2600-   Country   Serial No.
or
Patent
No.   Filing Date   Status   Representative Claims                       109  
United States   09/772445   1-29-2001   Pending  

United States

 

295. In a method for treating tissue in a human with thymosin beta 4 (Tβ4), the
method comprising targeting cells of said tissue to be treated prior to
administration of said Tβ4, then administering said Tβ4 to said targeted tissue
so as to promote repair and revitalization of said tissue, wherein said Tβ4 is
administered in an amount effective to promote repair and revitalize said
tissue, wherein said human is suffering from a wound.

                      124   United States   7,268,118   5-26-2004   Issued  

United States

 

1. A composition comprising a polypeptide comprising amino acid sequence LKKTET
[SEQ ID NO:1] or a conservative variant thereof, the composition further
comprising a carrier for application to a surface of human body, wherein said
carrier is for application to an external surface of said body or to an internal
surface of said body, the composition comprising a gel, cream, paste, lotion,
spray, suspension, dispersion, salve, hydrogel or ointment, wherein said
polypeptide is gelsolin, vitamin D binding protein (DBP), profilin, cofilin,
depactin, DNaseI, vilin, fragmin, severin, capping protein, beta-actinin,
acumentin, TB4, TB4ala, TB9, TB10, TB11, TB12, TB13, TB14, or TB15, wherein said
polypeptide is at a concentration in said carrier of at least about 0.01 ng/ml,
and up to about 60 micrograms per 300 microliter.

 

7. A composition comprising a polypeptide agent consisting essentially of TB4,
TB4ala, TB9, TB10, TB11, TB12, TB13, TB14, or TB15, the composition further
comprising a carrier for application to a surface of human body, wherein said
carrier is for application to an external surface of said body or to an internal
surface of said body, the composition comprising a gel, cream, paste, lotion,
spray, suspension, dispersion, salve, hydrogel or ointment, wherein said
polypeptide is at a concentration in said carrier of at least about 0.01 ng/ml,
and up to about 60 micrograms per 300 microliter.

 



A-1

 

 

182   United States   8,143,218   11-22-2005   Issued  

United States

 

4. A method for improving damage to the skin, the method comprising: applying
topically to said damaged skin a composition comprising a tissue regeneration
promoting amount of human thymosin β4 of SEQ ID NO:3; and a pharmaceutically
acceptable topical vehicle.

                      208   United States   11/715997   3-9-2007   Pending  

United States

 

21. A method of treatment for treating damage or injury to skin, dermal or
epidermal tissue or portion of said tissue, for promoting regeneration of skin,
or for inducing an epidermal cellular mechanism or process for formation or
maintenance of an epidermal tissue or portion thereof, in a subject in need
thereof, the method comprising contacting said skin, tissue or portion of said
tissue with a composition comprising an agent comprising at least one of
gelsolin, vitamin D binding protein (DBP), profilin, cofilin, depactin, DNaseI,
vilin, fragmin, severin, capping protein, beta-actinin, acumentin TB4, a TB4
isoform, a functional fragment of TB4 or a TB4 isoform having biological
activity of TB4 or a TB4 isoform, TB4ala, TB9, TB10, TB11, TB12, TB13, TB14, or
TB15.

 

A-2

 

 

258   United States   13/758,751   2-04-2013   Pending  

United States

 

1. A peptide having an amino acid sequence selected from
Ac-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO:
3), Ac-Leu-Lys-Lys-Thr-Glu-Thr-Gln-OH (SEQ ID NO: 4), a variant of said
Ac-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH which has an
amino acid substituent substituted for said methionine residue, an isolated
R-enantiomer of
Ac-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO: 3)
or Ac-Leu-Lys-Lys-Thr-Glu-Thr-Gln-OH (SEQ ID NO: 4), an isolated S-enantiomer of
Ac-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO: 3)
or Ac-Leu-Lys-Lys-Thr-Glu-Thr-Gln-OH (SEQ ID NO: 4), or a methionine-containing
variant thereof in which any methionine is oxidized or superoxidized.

 

5. A method of at least one of suppressing inflammation in tissue of a subject
in need thereof, stimulating cell migration in tissue of a subject in need
thereof, protecting tissue from cytotoxicity in tissue of a subject in need
thereof, inhibiting apoptosis in tissue of a subject in need thereof,
stimulating collagen in tissue of a subject in need thereof, inhibiting collagen
in tissue of a subject in need thereof, stimulating collagen IV in tissue of a
subject in need thereof, stimulating elastin in tissue of a subject in need
thereof, inhibiting NFkB translocation in tissue of a subject in need thereof,
inhibiting tissue damage caused by ultraviolet (UV) radiation in need thereof,
protecting tissue from ultraviolet (UV) radiation damage in need thereof,
promoting neurite outgrowth in a subject in need thereof, promoting neuron
survival in a subject in need thereof, stimulating production of L1 in a subject
in need thereof, inhibiting IKBa phosphorylation in a subject in need thereof,
or restoring impaired T-lymphocyte blastogenic response in a subject in need
thereof comprising administering to said subject a peptide having an amino acid
sequence selected from
Ac-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO:
3), Ac-Leu-Lys-Lys-Thr-Glu-Thr-Gln-OH (SEQ ID NO: 4),
H-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO: 3),
H-Leu-Lys-Lys-Thr-Glu-Thr-Gln-OH (SEQ ID NO: 4), a variant of Ac- or
H-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO: 3)
that has an amino acid substituent substituted for said methionine residue, an
isolated R-enantiomer of Ac- or
H-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO: 3)
or Ac- or H-Leu-Lys-Lys-Thr-Glu-Thr-Gln-OH (SEQ ID NO: 4), an isolated
S-enantiomer of Ac- or
H-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO: 3)
or Ac- or H-Leu-Lys-Lys-Thr-Glu-Thr-Gln-OH (SEQ ID NO: 4), a
methionine-containing variant thereof in which any methionine is oxidized or
superoxidized, or a combination thereof.

 

19. A composition comprising a peptide having amino acid sequence
Ac-Ser-Asp-Lys-Pro-Asp-Met-Ala-Glu-Ile-Glu-Lys-Phe-Asp-Lys-Ser-OH (SEQ ID NO: 3)
and a peptide having amino acid sequence Ac-Leu-Lys-Lys-Thr-Glu-Thr-Gln-OH (SEQ
ID NO: 4).

  

A-3

 

 

Exhibit B

 

PHS LICENSE TERMS

APPLICABLE TO LICENSEE

 

For the purposes of this Exhibit C only, terms in bold have the meanings given
such terms in the PHS License.

 

5.01PHS reserves on behalf of the Government an irrevocable, nonexclusive,
non-transferable, royalty-free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory. Prior to the First Commercial Sale, Licensee agrees
to provide PHS reasonable quantities of Licensed Products or materials made
through the Licensed Processes solely for PHS research use and not for purposes
of commercial development, manufacture or distribution, at a price equal to
Licensee’s cost of such.

 

5.02Licensee agrees that products used or sold in the United States embodying
Licensed Products or produced through use of Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from PHS.

 

5.03Licensee acknowledges that PHS may enter into future Cooperative Research
and Development Agreements (CRADAs) under the Federal Technology Transfer Act of
1986 that relate to the subject matter of this Agreement. PHS agrees to notify
Licensee, as soon as is practical of any proposed CRADA that relates to the
subject matter of this Agreement. Licensee agrees not to unreasonably deny
requests for a Research License from such future collaborators with PHS when
acquiring such rights is necessary in order to make a Cooperative Research and
Development Agreement (CRADA) project feasible. As of the effective date of this
Agreement, Licensee requests that Licensee have an opportunity to join as a
party to any proposed Cooperative Research and Development Agreement (CRADA).

 

5.04In addition to the reserved license of Paragraph 5.01 above, PHS reserves
the right to grant such nonexclusive Research Licenses directly or to require
Licensee to grant nonexclusive Research Licenses on commercially reasonable
terms. The purpose of this Research License is to encourage basic research,
whether conducted at an academic or corporate facility. In order to safeguard
the Licensed Patent Rights, however, PHS shall consult with Licensee before
granting to commercial entities a Research License or providing to them research
samples of Licensed Products or materials made through the Licensed Processes,
provided however that PHS will not provide materials obtained from Licensee
under Paragraph 5.01 above to third parties, except with Licensee’s prior
written consent, which shall not be unreasonably withheld.

 

8.01Licensee agrees to keep accurate and correct records of Licensed Products
made, used, sold, or imported and Licensed Processes practiced under this
Agreement appropriate to determine the amount of royalties due PHS. Such records
shall be retained for at least five (5) years following a given reporting period
and shall be available during normal business hours upon five (5) business days
prior written notice from PHS to Licensee for inspection at the expense of PHS
by an accountant or other designated auditor selected by PHS for the sole
purpose of verifying reports and payments hereunder. The accountant or auditor
shall only disclose to PHS information relating to the accuracy of reports and
payments made under this Agreement. If an inspection shows an under reporting or
underpayment in excess of five percent (5%) for any twelve (12) month period,
then Licensee shall reimburse PHS for the cost of the inspection at the time
Licensee pays the unreported royalties, including any late charges as required
by Paragraph 9.08 of this Agreement. All payments required under this Paragraph
shall be due within thirty (30) days of the date PHS provides Licensee notice of
the payment due.

 

B-1

 

 

10.01Licensee shall use its reasonable best efforts to bring the Licensed
Products and Licensed Processes to Practical Application. “Reasonable best
efforts” for the purposes of this provision shall include substantial adherence
to the Commercial Development Plan at Appendix F and substantial performance of
the Benchmarks at Appendix E as may be amended from time to time by mutual
written consent. The efforts of sublicensees and Affiliates shall be considered
the efforts of Licensee. To the extent that the Benchmarks or development
obligations set forth in Appendix E differ from or conflict with those set forth
in the Commercial Development Plan in Appendix F, Appendix E shall be considered
to supersede Appendix F and the Commercial Development Plan in Appendix F shall
be amended to be consistent with Appendix E.

 

10.02Upon the First Commercial Sale, until the expiration of this Agreement,
Licensee shall use its reasonable best efforts to make Licensed Products and
Licensed Processes reasonably accessible to the United States public.

 

12.05Licensee shall indemnify and hold PHS, its employees, students, fellows,
agents, and consultants (the “Indemnified Parties”) harmless from and against
all liability, demands, damages, expenses, and losses, including but not limited
to death, personal injury, illness, or property damage (the “Indemnified
Losses”) suffered by an Indemnified Party in connection with or arising out of
a) the use by or on behalf of Licensee, its sublicensees, directors, employees,
or third parties of any Licensed Patent Rights, or b) the design, manufacture,
distribution, or use of any Licensed Products, Licensed Processes or materials
by Licensee, or other products or processes developed in connection with or
arising out of the Licensed Patent Rights. Licensee agrees to maintain a
liability insurance program consistent with sound business practice.
Notwithstanding any other provision to the contrary, Licensee shall have no
obligation to indemnify an Indemnified Party from an Indemnified Loss in
connection with or arising out of the design, manufacture, distribution or use
of any Licensed Product or Licensed Process by or on behalf of the Indemnified
Party.

 

13.05PHS shall specifically have the right to terminate or, with Licensee’s
consent, modify, at its option, this Agreement, if PHS determines that the
Licensee: 1) is not using its reasonable best efforts to effectuate the
Commercial Development Plan submitted with its request for a license and the
Licensee cannot otherwise demonstrate to PHS’s satisfaction that the Licensee
has taken, or can be expected to take within a reasonable time, effective steps
to achieve Practical Application of the Licensed Products or Licensed Processes;
2) has not used its reasonable best efforts to achieve the Benchmarks as my be
modified under Paragraph 9.02; 3) has willfully made a false statement of, or
willfully omitted, a material fact in the license application or in any report
required by this Agreement; 4) has committed a material breach of a covenant or
agreement contained in the license; 5) is not keeping Licensed Products or
Licensed Processes reasonably available to the public after commercial use
commences; 6) cannot reasonably satisfy unmet health and safety needs; or
7) cannot reasonably justify a failure to comply with the domestic production
requirement of Paragraph 5.02 unless waived. In making this determination, PHS
will take into account the normal course of commercial development programs
conduct with sound and reasonable business practices and judgment and the annual
reports submitted by Licensee under Paragraph 9.02. Prior to invoking this
right, PHS shall give written notice to Licensee providing Licensee specific
notice of, and a ninety (90) day opportunity to respond to, PHS’s concerns as to
the previous items 1) to 7). If Licensee fails to alleviate PHS’s concerns as to
the previous items 1) to 7) or fails to initiate corrective action to PHS’s
reasonable satisfaction, PHS may terminate this Agreement.

 

B-2

 

 

13.07PHS reserves the right according to 35 U.S.C. § 209(1)(4) to terminate or
modify this Agreement if it is determined that such action is necessary to meet
requirements for public use specified by federal regulations issued after the
date of the license and such requirements are not reasonably satisfied by
Licensee.

 

13.08Within thirty (30) days of receipt of written notice of PHS’s unilateral
decision to modify or terminate this Agreement, Licensee may, consistent with
the provisions of 37 C.F.R. 404.11, appeal the decision by written submission to
the designated PHS official. The decision of the designated PHS official shall
be the final agency decision. Licensee may thereafter exercise any and all
administrative or judicial remedies that may be available.

 

13.09Within ninety (90) days of expiration or termination of this Agreement
under this Article 13, a final report shall be submitted by Licensee. Any
royalty payments, including those incurred but not yet paid (such as the full
minimum annual royalty), and those related to patent expense, due to PHS shall
become immediately due and payable upon termination or expiration. If terminated
under this Article 13, sublicensees may elect to convert their sublicenses to
direct licenses with PHS and Licensee pursuant to Paragraph 4.03.

 



B-3

